DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the formation of an aerogel. The preamble in claim 1 implies an aerogel is formed, but the process does not recite the production of an aerogel, only a heated, dried gel which may or may not be an aerogel. Claims 2-4 are rejected because they depend on claim 1 and do not correct the issue. 
	Claim 5 recites, “wherein a SiO2-TiO2 composite aerogel is formed using epoxide-assisted gelation” which renders the claim indefinite because it is unclear if the limitation is intended to limit one of the steps recited in claim 1, add an additional step to claim 1, or if it is requiring a separate process of forming an aerogel using epoxide-assisted gelation. If the limitation is an additional process step, it is unclear where it fits into the process of claim 1. Dependent claims 6-8 are rendered indefinite because of their dependence. 
Claim 6 recites the limitation "the SiO2 aerogel" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no process step that would form a SiO2 aerogel required by the claim. Claim 7 is rejected as a result of its dependence on claim 6. 
	Claim 9 recites, “wherein a SiO2@TiO2 core-shell aerogel is formed using thermo-induced deposition” which renders the claim indefinite because it is unclear if the limitation is intended to limit one of the steps recited in claim 1, add an additional step to claim 1, or if it is requiring a separate process of forming an aerogel using thermal-induced deposition. If the limitation is an additional process step, it is unclear where it fits into the process of claim 1. Dependent claims 10-15 are rendered indefinite because of their dependence. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zu et al., ACS Appl. Mater. Interfaces 2015, 7, 5400-5409 in view of KR20110085656.
	In regard to claims 1, 2, and 4 Zu teaches a method of forming a composite SiO2/TiO2 aerogel by: (Refer to Section 2 of Zu.)
Forming a SiO2 gel;
Forming a mixture of the SiO2 gel and a titanium butoxide precursor sol (titanium butoxide and a solvent referred to in Zu as a partially hydrolyzed titanium alkoxide and ethanol);
Forming a SiO2/TiO2 wet gel by gelation while heating to 50°C;
Drying the wet gel using supercritical drying;
Heating the dried gel (at 400°C, 600°C, or 800°C).
The difference between Zu and the instantly claimed process is that Zu does not teach a TiCl4-derived precursor sol which comprises TiCl4. However, it would have been obvious to one of ordinary skill in the art to modify Zu with KR’656 by substituting one known TiO2 precursor for another. KR’656 teaches a process of forming a composite containing TiO2 and teaches that TiCl4 precursor in a solvent which can be dimethylformamide (DMF). See the second paragraph on page 3 of the provided machine translation of KR’656. It would have been obvious to one of ordinary skill in the art to substitute one known titanium dioxide precursor for another in order to predictably introduce TiO2 into the composite. See MPEP 2143 I. B. 
In regard to claims 9 and 15, Zu teaches the formation of a core-shell SiO2/TiO2 aerogel. See Scheme 1 and Figure 10. The heating to 50°C during gelation is considered to be thermal-induced deposition.
In regard to claim 10, Zu teaches deposition in one step. It is noted that the claim uses “comprising” language and thus does not exclude repetition of steps. 
Regarding claim 11, Zu modified with KR’656 teaches soaking the SiO2 wet gel in a bath comprising TiCl4 sol and heating to 50°C. See Section 2 of Zu and the second paragraph on page 3 of KR’656 as well as the rejection of claim 1 above.
Regarding claim 12, Zu teaches 50°C as indicated above. However, since the reaction rates depend on temperature, it would have been obvious to one of ordinary skill in the art to adjust the temperature in order to decrease the time necessary for the reaction to go to completion.
Regarding claim 13, Zu teaches a time of 2 hours. However, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the time into the range claimed and decrease the number of repetitions of the sol deposition step in order to decrease labor costs associated with process repetition. 
Regarding claim 14, Zu teaches 800°C as the highest heating temperature. However, Zu teaches that the calcination temperature affects the crystallinity of the composite structure and higher temperatures produce more crystallinity. See Section 3.3 of Zu. Thus, it would have been obvious to one of ordinary skill in the art to increase the calcination temperature in order to enhance the crystallinity of the product. 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu et al., ACS Appl. Mater. Interfaces 2015, 7, 5400-5409 in view of KR20110085656, and further in view of Yeung et al., US2007/0119344.
Regarding claim 3, Zu teaches supercritical drying with ethanol and not carbon dioxide. However, it is known in the art that supercritical drying with carbon dioxide can be used in place of supercritical drying with ethanol. Yeung teaches a method of forming a TiO2-SiO2 composite and teaches either both supercritical drying methods can be used to effectively form an aerogel. See [0032] and [0041]-[0063] of Yeung. It would have been obvious to one of ordinary skill in the art to substitute one known supercritical drying method for another in order to predictably form the aerogel composite. See MPEP 2143 I. B.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zu et al., ACS Appl. Mater. Interfaces 2015, 7, 5400-5409 in view of KR20110085656, and further in view of Bono et al, US 2013/0136664.
Regarding claim 5, the references applied to claim 1 above, do not teach epoxide-assisted gelation. However, epoxide-assisted gelation is known in the art. Bono teaches synthesizing aerogels with the epoxide-assisted method using propylene oxide and an alcohol as a solvent. It would have been obvious to one of ordinary skill in the art to substitute one known method of gelation for another with the predictable result of forming a gel. See MPEP 2143 I. B.
The limitations of claim 8 have been addressed in the 103 rejection of claim 1 above. 

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the closest prior art references of record Zu et al.; KR20110085656; Yeung et al., US2007/0119344; and Bono et al., US2013/0136664, do not teach or suggest drying the SiO2 gel, drying, and crushing prior to forming a mixture with the titanium dioxide precursor. Instead, Zu teaches directly immersing the SiO2 wet gel as formed into the titanium dioxide precursor. There is no teaching, suggestion, or motivation to introduce drying and crushing steps to the prior art. Such additions would be deemed unnecessary in the prior art references, would add cost, and would have no ascertainable advantage. Claim 7 is allowable due to its dependence on claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zu et al., “Preparation of Heat-Resistant, Core/Shell Nanostructured TiO2/SiO2 Composite Aerogels and Their Photocatalytic Properties”, Acta Phys. -Chim. Sin. 2015, 31 (2), 360-368, teaches a process of forming core/shell TiO2/SiO2 using supercritical modification. See the abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736